Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 12/15/2021. Claims 1-15 were canceled previously, Claims 16, 17 and 33-35 are amended. Claims 16-35 are pending in current application.
Claim rejection under 35 U.S.C. 112(b) has been withdrawn in view of the claim amendments and the Applicant’s remarks.
Claims objections have been withdrawn in view amendments.
Abstract objection has been withdrawn in view of the amendment of the specification filed on 04/29/2020 and the applicant’s remarks.
Claims 16, 24, 26 and 32-35 having an informalities for lack of consistency of wording of the phrase “further self-propelled vehicle”. For compact prosecution, an examiner amendment has been made below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
.
The application has been amended as follows: 
Claims 16, 24, 26 and 32-35 have been amended.

IN THE CLAIMS
Claim 16. (Currently Amended) A system for monitoring a working combination comprising a self-propelled earth working machine constituting a first vehicle and at least one further self-propelled vehicle, wherein the first vehicle and the at least one further self-propelled vehicle are embodied during a working operation to move one behind another in a common working direction with a setpoint spacing that is within a predetermined setpoint spacing value range, the system comprising:
a beam source carried by a source vehicle from among the first vehicle and the at least one further self-propelled vehicle, wherein the beam source is configured to emit electromagnetic radiation;
a sensor arrangement extending along a sensor axis and arranged on a target vehicle as a respective other vehicle from among the first vehicle and the at least one further self-propelled vehicle, the sensor arrangement being sensitive to the electromagnetic radiation of the beam source;
wherein when the working combination is in a predetermined reference state, with the first vehicle and the at least one further self-propelled vehicle having a predetermined reference spacing from one another,
the beam source radiates toward the target vehicle an electromagnetic radiation directed in such a way that the electromagnetic radiation for spacing monitoring is present only in a beam space that extends over a first angular region around a first 
the second angular region is of equal magnitude to, or of greater magnitude than, the first angular region, and the beam space is inclined around the first beam space axis with reference to the common working direction;
wherein when the working combination is in the predetermined reference state, a predetermined sensor-axial reference detection region on the sensor arrangement is irradiated by the beam source,
the sensor axis being arranged with an inclination around an inclination axis parallel to the first beam space axis, relative to a connecting line between the sensor-axial reference detection region and the beam source, wherein a change in the vehicle spacing results in a change, along the sensor axis, in the position of the detection region on the sensor arrangement which is irradiated by the beam source, and thus in a change in the detection state of the sensor arrangement; and
a control device configured to, based on the detection state, output a spacing signal that contains information regarding the vehicle spacing.

Claim 24. (Currently Amended) The system of claim 16, wherein:
one or more of the first vehicle and the further self-propelled vehicle comprises a yaw angle detection apparatus that detects a yaw angle of the respective vehicle, at least one yaw angle detection apparatus transferring to the control device a yaw angle signal that contains information regarding the yaw angle of at least one vehicle;


Claim 26. (Currently Amended) The system of claim 16, wherein:
one or more of the first vehicle and the further self-propelled vehicle comprises a pitch angle detection apparatus that detects a pitch angle of the respective vehicle, at least one pitch angle detection apparatus transferring to the control device a pitch angle signal that contains information regarding the pitch angle of at least one vehicle;
the control device configured to generate the spacing signal in accordance with the detection state of the at least one sensor arrangement and in accordance with the pitch angle signal of the at least one pitch angle detection apparatus.

Claim 32. (Currently Amended) The system of claim 30, wherein the first vehicle is an earth working machine that applies a material onto a substrate, and the further self-propelled vehicle is a supply vehicle that transfers material intended for application to the earth working machine, the earth working machine being the leader vehicle and the supply vehicle being the follower vehicle.

Claim 33. (Currently Amended) A method for monitoring a working combination comprising a self-propelled earth working machine, constituting a first vehicle and at least one further self-propelled vehicle, wherein the first vehicle and the at least one further self-propelled vehicle are embodied during a working operation to move one 
providing a beam source to be carried by a source vehicle from among the first vehicle and the at least one further self-propelled vehicle;
providing a sensor arrangement extending along a sensor axis and arranged on a target vehicle as a respective other vehicle from among the first vehicle and the at least one further self-propelled vehicle, the sensor arrangement being sensitive to the electromagnetic radiation of the beam source;
when the working combination is in a predetermined reference state, with the first vehicle and the at least one further self-propelled vehicle having a predetermined reference spacing from one another, 
radiating from the beam source toward the target vehicle an electromagnetic radiation directed in such a way that the electromagnetic radiation for spacing monitoring is present only in a beam space that extends over a first angular region around a first beam space axis and over a second angular region around a second beam space axis that encloses an angle with the first beam space axis, 
the second angular region being of equal magnitude to, or of greater magnitude than, the first angular region, 
the beam space being inclined around the first beam space axis with reference to the working direction, 
wherein a predetermined sensor-axial reference detection region on the sensor arrangement is irradiated by the beam source, the sensor axis being arranged with an inclination around an inclination axis parallel to the first beam space axis, relative to a 

Claim 34. (Currently Amended) The method of claim 33, further comprising: 
detecting a yaw angle of one or more of the first vehicle and the further self-propelled vehicle; and
generating the spacing signal in accordance with the sensor-axial reference detection state of the at least one sensor arrangement and in accordance with the yaw angle of at least one vehicle.

Claim 35. (Currently Amended) The method of claim 33, further comprising:
detecting a pitch angle of one or more of the first vehicle and the further self-propelled vehicle; and generating the spacing signal in accordance with the sensor-axial reference detection state of the at least one sensor arrangement and in accordance with the pitch angle of at least one vehicle.

ALLOWABLE SUBJECT MATTER
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16, the closest prior arts, Tkachenko et al. (US 2018/0142427), Rivard et al. (US 2019/0376258) and Kasahara et al. (US 2007/0122235) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 16. Therefore, Claim 16 is considered novel and non-obvious and is therefore allowed. Claims 17-32 depend either directly or indirectly upon independent claim 16; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 33, the closest prior arts, Tkachenko et al. (US 2018/0142427), Rivard et al. (US 2019/0376258) and Kasahara et al. (US 2007/0122235) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 33. Therefore, Claim 33 is considered novel and non-obvious and is therefore allowed. Claims 34-35 depend upon independent claim 33; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B M M HANNAN/Primary Examiner, Art Unit 3664